Exhibit 10.6

LOGO [g51216g18m74.jpg]

 

To:   

SunPower Corporation

3939 N. First Street

San Jose, CA 95134

Attn: Dennis Arriola/CFO

Telephone: (408) 240-5574

Facsimile: (408) 240-5404

From:   

Bank of America, N.A.

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

One Bryant Park

New York, NY 10036

Attn: John Servidio

Telephone: (646) 855-8900

Facsimile: (704) 208-2869

Re:   

Base Issuer Warrant Transaction

(Transaction Reference Number: NY - 40065)

Date:    March 25, 2010

 

 

Dear Sir(s):

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Bank of America, N.A.
(“Dealer”) and SunPower Corporation (“Counterparty”). This communication
constitutes a “Confirmation” as referred to in the Agreement specified below.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2000 ISDA Definitions (including the Annex thereto) (the “2000
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2000
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2000 Definitions and the Equity Definitions, the
Equity Definitions will govern. For purposes of the Equity Definitions, each
reference herein to a Warrant shall be deemed to be a reference to a Call Option
or an Option, as context requires.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

This Confirmation evidences a complete and binding agreement between Dealer and
Issuer as to the terms of the Transaction to which this Confirmation relates.
This Confirmation shall be subject to an agreement (the “Agreement”) in the form
of the 1992 ISDA Master Agreement (Multicurrency-Cross Border) as published by
ISDA as if Dealer and Issuer had executed an agreement in such form on the date
hereof (but without any Schedule except for (i) the election of Loss and Second
Method and US Dollars (“USD”) as the Termination Currency, (ii) the replacement
of the word “third” in the last line of Section 5(a)(i) with the word “first”,
(iii) the election that the “Cross Default” provisions of Section 5(a)(vi) shall
apply to Issuer and Dealer, each with a “Threshold Amount” of USD25 million and
2% of Dealer’s shareholders’ equity, respectively, (iv) the deletion of the
phrase “, or becoming capable at such time of being declared,” in the seventh
line under Section 5(a)(vi) of the Agreement and (v) the election that “Credit
Event Upon Merger” under Section 5(b)(iv) shall apply to Issuer and Dealer). The
Transaction shall be the only Transaction under the Agreement.

 



--------------------------------------------------------------------------------

LOGO [g51216g18m74.jpg]

 

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

2. The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:

General Terms:

 

Trade Date:    March 25, 2010 Effective Date:    April 1, 2010, or such other
date as agreed between the parties, subject to Section 8(g) below Components:   
The Transaction will be divided into individual Components, each with the terms
set forth in this Confirmation, and, in particular, with the Number of Warrants
and Expiration Date set forth in this Confirmation. The payments and deliveries
to be made upon settlement of the Transaction will be determined separately for
each Component as if each Component were a separate Transaction under the
Agreement. Warrant Style:    European Warrant Type:    Call Seller:    Issuer
Buyer:    Dealer Shares:    The Class A Common Stock of Counterparty, par value
USD0.001 per share (Ticker Symbol: “SPWRA”). Number of Warrants:    For each
Component, as provided in Annex A to this Confirmation. Warrant Entitlement:   
One Share per Warrant Strike Price:    USD27.03 Premium:    USD10,815,200
Premium per Warrant:    USD5.5379 Premium Payment Date:    The Effective Date
Exchange:    Nasdaq Global Select Market Related Exchange:    All Exchanges

Procedures for Exercise:

In respect of any Component:

 

Expiration Time:    Valuation Time Expiration Date:    As provided in Annex A to
this Confirmation (or, if such date is not a Scheduled Trading Day, the next
following Scheduled Trading Day that is not already an Expiration Date for
another Component); provided

 

2



--------------------------------------------------------------------------------

LOGO [g51216g18m74.jpg]

 

     that if that date is a Disrupted Day, the Expiration Date for such
Component shall be the first succeeding Scheduled Trading Day that is
not a Disrupted Day and is not or is not deemed to be an Expiration
Date in respect of any other Component of the Transaction hereunder;
and provided further that if the Expiration Date has not occurred
pursuant to the preceding proviso as of the Final Disruption Date, the
Calculation Agent may elect in its discretion that the Final Disruption
Date shall be the Expiration Date (irrespective of whether such date is
an Expiration Date in respect of any other Component for the
Transaction). “Final Disruption Date” means August 6, 2015.
Notwithstanding the foregoing and anything to the contrary in the
Equity Definitions, if a Market Disruption Event occurs on any
Expiration Date, the Calculation Agent may determine that such
Expiration Date is a Disrupted Day only in part, in which case (i) the
Calculation Agent shall make adjustments to the Number of Warrants
for the relevant Component for which such day shall be the Expiration
Date and shall designate the Scheduled Trading Day determined in the
manner described in the immediately preceding sentence as the
Expiration Date for the remaining Warrants for such Component and
(ii) the VWAP Price for such Disrupted Day shall be determined by
the Calculation Agent based on transactions in the Shares on such
Disrupted Day effected before the relevant Market Disruption Event
occurred and/or after the relevant Market Disruption Event ended. Any
day on which the Exchange is scheduled to close prior to its normal
closing time shall be considered a Disrupted Day in whole. Section 6.6
of the Equity Definitions shall not apply to any Valuation Date
occurring on an Expiration Date. Market Disruption Events:   

The first sentence of Section 6.3(a) of the Equity Definitions is hereby amended
(A) by deleting the words “during the one hour period that ends at the relevant
Valuation Time, Latest Exercise Time, Knock-in Valuation Time or Knock-out
Valuation Time, as the case may be” in the third, fourth and fifth lines
thereof, and (B) by replacing the words “or (iii) an Early Closure.” by “(iii)
an Early Closure, or (iv) a Regulatory Disruption.”

 

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

Regulatory Disruption:    Any event that Dealer, in its discretion, determines
makes it appropriate with regard to any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such

 

3



--------------------------------------------------------------------------------

LOGO [g51216g18m74.jpg]

 

   requirements, policies or procedures are imposed by law or have been
voluntarily adopted by Dealer, and including without limitation Rule 10b-18,
Rule 10b-5, Regulation 13D-G and Regulation 14E under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and Regulation M), for Dealer to
refrain from or decrease any market activity in connection with the Transaction.
Dealer shall notify Issuer as soon as reasonably practicable that a Regulatory
Disruption has occurred and the Expiration Dates affected by it. Automatic
Exercise:    Applicable; and means that the Number of Warrants for the
corresponding Expiration Date will be deemed to be automatically exercised at
the Expiration Time on such Expiration Date unless Buyer notifies Seller (by
telephone or in writing) prior to the Expiration Time on such Expiration Date
that it does not wish Automatic Exercise to occur, in which case Automatic
Exercise will not apply to such Expiration Date.

Issuer’s Telephone

Number and Telex and/or Facsimile Number

and Contact Details for purpose of Giving Notice:

  

Attn: Dennis Arriola/CFO

Telephone: (408) 240-5574

Facsimile: (408) 240-5404

   With a copy to:   

Attn: Bruce Ledesma/GC

Facsimile: (510) 540-0552

Settlement Terms:

In respect of any Component:

 

Settlement Currency:    USD Cash Settlement:    On each Cash Settlement Payment
Date, Issuer shall pay to Dealer an amount in cash in USD equal to the Cash
Settlement Amount for such Cash Settlement Payment Date to the account specified
by Dealer. The Cash Settlement Amount shall be delivered by Issuer to Dealer no
later than 12:00 noon (local time in New York City) on the relevant Cash
Settlement Payment Date. Cash Settlement Amount:    In respect of any Exercise
Date, the product of (i) the Number of Warrants exercised or deemed exercised on
such Exercise Date, (ii) the Warrant Entitlement and (iii) the excess of the
VWAP Price on the Valuation Date occurring on such Exercise Date over the Strike
Price (or, if no such excess, zero).

 

4



--------------------------------------------------------------------------------

LOGO [g51216g18m74.jpg]

 

VWAP Price:    For any Valuation Date, the volume weighted average price per
Share on the Exchange for the regular trading session (including any extensions
thereof) of the Exchange on such Valuation Date (without regard to pre-open or
after hours trading outside of such regular trading session), as published by
Bloomberg at 4:15 p.m. New York City time (or 15 minutes following the end of
any extension of the regular trading session) on such Valuation Date, on
Bloomberg page “SPWRA.UQ <Equity> AQR” (or any successor thereto) (or if such
published volume weighted average price is unavailable or is manifestly
incorrect, the market value of one Share on such Valuation Date, as determined
by the Calculation Agent using a volume weighted method).

Adjustments:

In respect of any Component:

 

Method of Adjustment:    Calculation Agent Adjustment; provided that in respect
of an Extraordinary Dividend, “Calculation Agent Adjustment” shall be as
described in the provision below. Extraordinary Dividend:    Any cash dividend
or distribution on the Shares with an ex dividend date occurring on or after the
Trade Date and on or prior to the date on which Issuer satisfies all of its
delivery obligations hereunder. Calculation Agent Adjustment for Extraordinary
Dividend:    If an ex-dividend date for an Extraordinary Dividend occurs, then
the Calculation Agent will make adjustments to the Strike Price, the Number of
Warrants, the Warrant Entitlement and/or any other variable relevant to the
exercise, settlement, payment or other terms of the Transaction as it determines
appropriate to account for the economic effect on the Transaction of such
Extraordinary Dividend.

Extraordinary Events:

 

Consequences of Merger Events:   

(a) Share-for-Share:

   Modified Calculation Agent Adjustment

(b) Share-for-Other:

   Cancellation and Payment (Calculation Agent Determination)

(c) Share-for-Combined:

   Cancellation and Payment (Calculation Agent Determination), provided that the
Calculation Agent may elect Component Adjustment Tender Offer:    Applicable
Consequences of Tender Offers:   

(a) Share-for-Share:

   Modified Calculation Agent Adjustment

(b) Share-for-Other:

   Modified Calculation Agent Adjustment

(c) Share-for-Combined:

   Modified Calculation Agent Adjustment

 

5



--------------------------------------------------------------------------------

LOGO [g51216g18m74.jpg]

 

New Shares:    In the definition of New Shares in Section 12.1(i) of the Equity
Definitions, the text in clause (i) shall be deleted in its entirety and
replaced with “publicly quoted, traded or listed on any of the New York Stock
Exchange, the American Stock Exchange, the NASDAQ Global Select Market or the
NASDAQ Global Market (or their respective successors)”. Modified Calculation
Agent Adjustment:    With respect to any Merger Event to which Modified
Calculation Agent Adjustment applies, as a condition precedent to the
adjustments contemplated in Section 12.2(e)(i) of the Equity Definitions,
Dealer, the Issuer of the Affected Shares and the entity that will be the Issuer
of the New Shares shall, prior to the Merger Date, have entered into such
documentation containing representations, warranties and agreements relating to
securities law and other issues as Dealer has determined, in its reasonable
discretion, to be reasonably necessary or appropriate to allow Dealer to
continue as a party to the Transaction, as adjusted under Section 12.2(e)(i) of
the Equity Definitions, and to preserve its hedging or hedge unwind activities
in connection with the Transaction in a manner compliant with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Dealer, and if such conditions are not met or if the
Calculation Agent determines that no adjustment that it could make under Section
12.2(e)(i) of the Equity Definitions will produce a commercially reasonable
result, then the consequences set forth in Section 12.2(e)(ii) of the Equity
Definitions shall apply. Reference Markets:    For the avoidance of doubt, and
without limiting the generality of the foregoing provisions, any adjustment
effected by the Calculation Agent pursuant to Section 12.2(e) and/or Section
12.3(d) of the Equity Definitions may be determined by reference to the
adjustment(s) made in respect of Merger Events or Tender Offers, as the case may
be, in the convertible bond market. Modified Calculation Agent Adjustment:   
For greater certainty, the definition of “Modified Calculation Agent Adjustment”
in Sections 12.2 and 12.3 of the Equity Definitions shall be amended by adding
the following italicized language to the stipulated parenthetical provision:
“(including adjustments to account for changes in volatility, expected
dividends, expected correlation, stock loan rate or liquidity relevant to the
Shares or to the Transaction) from the Announcement Date to the Merger Date
(Section 12.2) or Tender Offer Date (Section 12.3)”.

 

6



--------------------------------------------------------------------------------

LOGO [g51216g18m74.jpg]

 

Nationalization, Insolvency or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, the American Stock Exchange, The NASDAQ
Global Select Market or The NASDAQ Global Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any such exchange or quotation system, such exchange or quotation system shall
thereafter be deemed to be the Exchange. Additional Disruption Events:   

(a) Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended (i) by the replacement of the word “Shares” with “Hedge
Positions”; (ii) by adding the phrase “or public announcement of” immediately
after the phrase “due to the promulgation of or” in the third line thereof and
adding the phrase “formal or informal” before the word “interpretation” in the
same line; and (iii) immediately following the word “Transaction” in clause (X)
thereof, adding the phrase “in the manner contemplated by the Hedging Party on
the Trade Date, unless the illegality is due to an act or omission of the party
seeking to elect termination of the Transaction”.

(b) Insolvency Filing:

   Applicable

(c) Hedging Disruption:

   Applicable

(d) Increased Cost of Hedging:

   Applicable; provided that Section 12.9(a)(vi) of the Equity Definitions is
hereby amended by adding the parenthetical “(including without limitation the
volatility risk)” after the word “risk” in the fifth line thereof.

(e) Loss of Stock Borrow:

   Applicable

      Maximum Stock Loan Rate:

   3.00% per annum

(f) Increased Cost of Stock Borrow:

   Applicable

      Initial Stock Loan Rate:

   0.30% per annum

(g) Failure to Deliver:

   Not Applicable Hedging Party:    Buyer Determining Party:    Buyer
Non-Reliance:    Applicable Agreements and Acknowledgments Regarding Hedging
Activities:    Applicable Additional Acknowledgments:    Applicable

 

7



--------------------------------------------------------------------------------

LOGO [g51216g18m74.jpg]

 

3. Calculation Agent:

   Dealer. Upon request, the Calculation Agent shall provide to either party
hereto (and any advisers to such party as requested) a reasonably detailed
explanation of any calculation or determination hereunder. The Calculation Agent
shall provide notice to the parties of any calculation or determination
hereunder as soon as commercially reasonably practicable following making such
calculation or determination. Each party shall have the right to bring to the
attention of the Calculation Agent any facts that such party feels may result in
an adjustment or determination hereunder.

 

4. Account Details:

Dealer Payment Instructions:

Bank of America, N.A.

New York, NY

SWIFT: BOFAUS3N

Bank Routing: 026-009-593

Account Name: Bank of America

Account No.: 0012333-34172

Issuer Payment Instructions:         To be provided by Issuer.

5. Offices:

The Office of Dealer for the Transaction is:

Bank of America, N.A.

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

One Bryant Park

New York, NY 10036

The Office of Issuer for the Transaction is:

SunPower Corporation

3939 N. First Street

San Jose, CA 95134

6. Notices: For purposes of this Confirmation:

(a)    Address for notices or communications to Issuer:

To:                      SunPower Corporation

                            3939 N. First Street

                            San Jose, CA 95134

Attn:                   Dennis Arriola/CFO

Telephone:         (408) 240-5574

Facsimile:           (408) 240-5404

With a copy to:

Attn:                   Bruce Ledesma/GC

Facsimile:         (510) 540-0552

(b)    Address for notices or communications to Dealer:

To:                      Bank of America, N.A.

                            c/o Merrill Lynch, Pierce, Fenner & Smith
Incorporated

                            One Bryant Park

                            New York, NY 10036

Attention:         John Servidio

Telephone No: (646) 855-7127

Facsimile:          (704) 208-2869

 

8



--------------------------------------------------------------------------------

LOGO [g51216g18m74.jpg]

 

7. Representations, Warranties and Agreements:

(a) In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Issuer represents and warrants to and for the
benefit of, and agrees with, Dealer as follows:

(i) On the Trade Date, (A) none of Issuer and its officers and directors is
aware of any material nonpublic information regarding Issuer or the Shares and
(B) all reports and other documents filed by Issuer with the Securities and
Exchange Commission pursuant to the Exchange Act when considered as a whole
(with the more recent such reports and documents deemed to amend inconsistent
statements contained in any earlier such reports and documents), do not contain
any untrue statement of a material fact or any omission of a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances in which they were made, not misleading.

(ii) Without limiting the generality of Section 13.1 of the Equity Definitions,
Issuer acknowledges that Dealer is not making any representations or warranties
with respect to the treatment of the Transaction under FASB Statements 128, 133
(as amended), 149 or 150, EITF Issue No. 00-19, 01-6 or 03-6 (or any successor
issue statements) or under any accounting standards including FASB’s
Liabilities & Equity Project.

(iii) Prior to the Trade Date, Issuer shall deliver to Dealer a resolution of
Issuer’s board of directors authorizing the Transaction and such other
certificate or certificates as Dealer shall reasonably request.

(iv) Issuer is not entering into this Confirmation to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares) or to raise or depress or otherwise manipulate the price of the
Shares (or any security convertible into or exchangeable for Shares) or
otherwise in violation of the Exchange Act.

(v) Issuer is not, and after giving effect to the transactions contemplated
hereby will not be, required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

(vi) On the Trade Date and the Premium Payment Date (A) the assets of Issuer at
their fair valuation exceed the liabilities of Issuer, including contingent
liabilities, (B) the capital of Issuer is adequate to conduct the business of
Issuer and (C) Issuer has the ability to pay its debts and obligations as such
debts mature and does not intend to, or does not believe that it will, incur
debt beyond its ability to pay as such debts mature.

(vii) The representations and warranties of Issuer set forth in Section 3 of the
Agreement and Section 3 of the Purchase Agreement dated as of the Trade Date
between Issuer and Deutsche Bank Securities Inc., as representative of the
Initial Purchasers party thereto (the “Purchase Agreement”) are true and correct
as of the Trade Date and the Effective Date and are hereby deemed to be repeated
to Dealer as if set forth herein.

(viii) Issuer understands no obligations of Dealer to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any affiliate of Dealer or any governmental agency.

(ix)(A) During the period starting on the first Expiration Date and ending on
the last Expiration Date (the “Settlement Period”), the Shares or securities
that are convertible into, or exchangeable or exercisable for Shares, are not,
and shall not be, subject to a “restricted period,”

 

9



--------------------------------------------------------------------------------

LOGO [g51216g18m74.jpg]

 

as such term is defined in Regulation M under the Exchange Act (“Regulation M”)
and (B) Issuer shall not engage in any “distribution,” as such term is defined
in Regulation M, other than a distribution meeting the requirements of the
exceptions set forth in sections 101(b)(10) and 102(b)(7) of Regulation M, until
the second Exchange Business Day immediately following the Settlement Period.

(x) During the Settlement Period, neither Issuer nor any “affiliate” or
“affiliated purchaser” (each as defined in Rule 10b-18 of the Exchange Act
(“Rule 10b-18”)) shall directly or indirectly (including, without limitation, by
means of any cash-settled or other derivative instrument) purchase, offer to
purchase, place any bid or limit order that would effect a purchase of, or
commence any tender offer relating to, any Shares (or an equivalent interest,
including a unit of beneficial interest in a trust or limited partnership or a
depository share) or any security convertible into or exchangeable or
exercisable for Shares, except through Dealer.

(b) Each of Dealer and Issuer agrees and represents that it is an “eligible
contract participant” as defined in Section 1a(12) of the U.S. Commodity
Exchange Act, as amended.

(c) Each of Dealer and Issuer acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof. Accordingly, Dealer represents and warrants to Issuer that
(i) it has the financial ability to bear the economic risk of its investment in
the Transaction and is able to bear a total loss of its investment and its
investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account without a view to the distribution or resale thereof, (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws, (v) its financial
condition is such that it has no need for liquidity with respect to its
investment in the Transaction and no need to dispose of any portion thereof to
satisfy any existing or contemplated undertaking or indebtedness and is capable
of assessing the merits of and understanding (on its own behalf or through
independent professional advice), and understands and accepts, the terms,
conditions and risks of the Transaction.

(d) Each of Dealer and Issuer agrees and acknowledges that Dealer is a
“financial institution,” “swap participant” and “financial participant” within
the meaning of Sections 101(22), 101(53C) and 101(22A) of Title 11 of the United
States Code (the “Bankruptcy Code”). The parties hereto further agree and
acknowledge (A) that this Confirmation is (i) a “securities contract,” as such
term is defined in Section 741(7) of the Bankruptcy Code, with respect to which
each payment and delivery hereunder is a “settlement payment,” as such term is
defined in Section 741(8) of the Bankruptcy Code, and (ii) a “swap agreement,”
as such term is defined in Section 101(53B) of the Bankruptcy Code, with respect
to which each payment and delivery hereunder is a “transfer,” as such term is
defined in Section 101(54) of the Bankruptcy Code, and (B) that Dealer is
entitled to the protections afforded by, among other sections, Sections
362(b)(6), 362(b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy Code.

(e) Each party acknowledges and agrees to be bound by the Conduct Rules of the
Financial Industry Regulatory Authority, Inc. applicable to transactions in
options, and further agrees not to violate the position and exercise limits set
forth therein.

(f) Issuer shall deliver to Dealer an opinion of counsel, dated as of the Trade
Date and reasonably acceptable to Dealer in form and substance, with respect to
the matters set forth in Section 3(a) of the Agreement.

 

10



--------------------------------------------------------------------------------

LOGO [g51216g18m74.jpg]

 

8. Other Provisions:

(a) Amendments to Equity Definitions. The following amendments shall be made to
the Equity Definitions:

(i) The first sentence of Section 11.2(c) of the Equity Definitions, prior to
clause (A) thereof, is hereby amended to read as follows: ‘(c) If “Calculation
Agent Adjustment” is specified as the Method of Adjustment in the related
Confirmation of a Share Option Transaction, then following the announcement or
occurrence of any Potential Adjustment Event, the Calculation Agent will
determine whether such Potential Adjustment Event has a material effect on the
theoretical value of the relevant Shares or options on the Shares and, if so,
will (i) make appropriate adjustment(s), if any, to any one or more of:’ and,
the portion of such sentence immediately preceding clause (ii) thereof is hereby
amended by deleting the words “diluting or concentrative” and the words
“(provided that no adjustments will be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)” and replacing such latter phrase with the words “(and, for the
avoidance of doubt, adjustments may be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)”; and

(ii) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “diluting or concentrative” and replacing them with
“material”.

(b) Additional Termination Events. The occurrence of any of the following shall
constitute an Additional Termination Event with respect to which the Transaction
shall be the sole Affected Transaction and Issuer shall be the sole Affected
Party; provided that with respect to any Additional Termination Event, Dealer
may choose to treat part of the Transaction as the sole Affected Transaction,
and, upon the termination of the Affected Transaction, a Transaction with terms
identical to those set forth herein except with a Number of Warrants equal to
the unaffected number of Warrants shall be treated for all purposes as the
Transaction, which shall remain in full force and effect:

(i) Buyer reasonably determines that it is advisable to terminate a portion of
the Transaction so that Buyer’s related hedging activities will comply with
applicable securities laws, rules or regulations;

(ii) the consummation of any transaction (including, without limitation any
merger or consolidation) the result of which is that any Person (as defined
below), directly or indirectly, including through one or more wholly owned
subsidiaries, becomes the Beneficial Owner (as defined below) of more than 75%
of the voting power of the Issuer’s capital stock that is at the time entitled
to vote by the holder thereof in the election of the Issuer’s board of directors
(or comparable body);

(iii) the adoption of a plan relating to the Issuer’s liquidation or
dissolution;

(iv) the consolidation or merger of the Issuer with or into any other Person, or
the sale, lease transfer, conveyance or other disposition, in one or a series of
related transactions, of all or substantially all of the Issuer’s assets and
those of the Issuer’s subsidiaries taken as a whole to any Person, other than
(X) any transaction (1) that does not result in a reclassification, conversion,
exchange or cancellation of outstanding Shares and (2) pursuant to which the
holders of 50% or more of the total voting power of all shares of the Issuer’s
capital stock entitled to vote generally in elections of directors immediately
prior to such transaction have the right to exercise, directly or indirectly,
50% or more of the total voting power of all shares of capital stock entitled to
vote generally in elections of directors of the continuing or surviving person
immediately after giving effect to such transaction or (Y) any merger primarily
for the purpose of changing the Issuer’s jurisdiction of incorporation and
resulting in a reclassification, conversion or exchange of outstanding Shares
solely into shares of common stock of the surviving entity; or

(v) the first day on which a majority of the members of the Issuer’s board of
directors are not Continuing Directors (as defined below).

 

11



--------------------------------------------------------------------------------

LOGO [g51216g18m74.jpg]

 

However, an Additional Termination Event will be deemed not to have occurred if
more than 90% of the consideration in the transaction or transactions (other
than cash payments for fractional shares and cash payments made in respect of
dissenters’ appraisal rights) which otherwise would constitute an Additional
Termination Event under clause (ii) or (iv) above consists of shares of common
stock, depositary receipts or other certificates representing common equity
interests traded or to be traded immediately following such transaction on a
United States national securities exchange and, as a result of the transaction
or transactions, such common stock, depositary receipts or other certificates
representing common equity interests (and any rights attached thereto) and other
applicable consideration will be the reference property for determining the
settlement amount for conversions of the Issuer’s convertible senior debentures
due March 15, 2015.

“Person” includes any syndicate or group that would be deemed to be a “person”
under Section 13(d)(3) of the Exchange Act.

“Beneficial Owner” includes any Person that would be deemed a “beneficial owner”
under Rule 13d-3 and Rule 13d-5 under the Exchange Act.

“Continuing Directors” means, as of any date of determination, any member of the
board of directors of the Issuer who (i) was a member of the Issuer’s board of
directors on the date hereof or (ii) was nominated for election or elected to
the Issuer’s board of directors with the approval of a majority of the Issuer’s
directors who were members of the board of directors at the time of the new
director’s nomination or election.

(c) Extension of Settlement. Dealer may divide any Component into additional
Components and designate the Expiration Date and the Number of Warrants for each
such Component if Dealer determines, in its reasonable discretion, that such
further division is necessary or advisable to preserve Dealer’s hedging activity
hereunder in light of existing liquidity conditions in the cash market or stock
loan market or to enable Dealer to effect purchases of Shares in connection with
its hedging activity hereunder in a manner that would, if Dealer were Issuer or
an affiliated purchaser of Issuer, be in compliance with applicable legal and
regulatory requirements.

(d) Transfer and Assignment. Buyer may transfer or assign its rights and
obligations hereunder and under the Agreement, in whole or in part, at any time
without the consent of Issuer; provided that at any time at which (i) the
“beneficial ownership” (within the meaning of Section 13 of the Exchange Act and
the rules promulgated thereunder) of Shares by Buyer or any affiliate of Buyer
subject to aggregation with Buyer under such Section 13 and rules or any
“group”, as such term is used in such Section 13 and rules, of which Buyer or
any such affiliate of Buyer is a member or may be deemed to be a member
(collectively, “Buyer Group”) would be equal to or greater than 8% or more of
the outstanding Shares, (ii) Buyer, Buyer Group or any person whose ownership
position would be aggregated with that of Buyer or Buyer Group (Buyer, Buyer
Group or any such person, a “Buyer Person”) under Section 203 of the Delaware
General Corporation Law (the “DGCL Takeover Statute”) or any state or federal
bank holding company or banking laws, or other federal, state or local
regulations or regulatory orders applicable to ownership of Shares (“Applicable
Laws”), owns, beneficially owns, constructively owns, controls, holds the power
to vote or otherwise meets a relevant definition of ownership in excess of a
number of Shares equal to (x) the number of Shares that would give rise to
reporting or registration obligations or other requirements (including obtaining
prior approval by a state or federal regulator) of a Buyer Person under
Applicable Laws (including, without limitation, “interested stockholder” or
“acquiring person” status under the DGCL Takeover Statute) and with respect to
which such requirements have not been met or the relevant approval has not been
received minus (y) 2% of the number of Shares outstanding on the date of
determination (either such condition described in clause (i) or (ii), an “Excess
Ownership Position”) or (iii) a Hedging Disruption has occurred and is
continuing, if Buyer, in its discretion, is unable to effect a transfer or
assignment to a third party after using its commercially reasonable efforts on
pricing terms reasonably acceptable to Buyer such that an Excess Ownership
Position or a Hedging Disruption, as the case may be, no longer exists, Buyer
may designate any Scheduled Trading Day as an Early Termination Date with
respect to a portion (the “Terminated Portion”) of the Transaction, such that
such Excess Ownership Position or Hedging Disruption, as the case may be, no
longer exists. In the event that Buyer so designates an Early Termination Date
with respect to a portion of the Transaction, a payment or delivery

 

12



--------------------------------------------------------------------------------

LOGO [g51216g18m74.jpg]

 

shall be made pursuant to Section 6 of the Agreement as if (i) an Early
Termination Date had been designated in respect of a Transaction having terms
identical to the Terminated Portion of the Transaction, (ii) Issuer shall be the
sole Affected Party with respect to such partial termination and (iii) such
portion of the Transaction shall be the only Terminated Transaction.

(e) Equity Rights. Buyer acknowledges and agrees that prior to any provision of
collateral pursuant to clause (h) below, this Confirmation is not intended to
convey to it rights with respect to the Transaction that are senior to the
claims of common stockholders in the event of Issuer’s bankruptcy. For the
avoidance of doubt, (i) the parties agree that the preceding sentence shall not
apply at any time (other than during Issuer’s bankruptcy) to any claim arising
as a result of a breach by Issuer of any of its obligations under this
Confirmation or the Agreement, (ii) following any provision of collateral
pursuant to clause (h) below, Dealer shall have all rights as a secured party to
the relevant collateral provision whether during the Issuer’s bankruptcy or
otherwise and (iii) the parties acknowledge that this Confirmation is not
secured by any collateral that would otherwise secure the obligations of Issuer
herein under or pursuant to any other agreement.

(f) Netting and Set-off.

(i) If on any date cash would otherwise be payable or Shares or other property
would otherwise be deliverable hereunder or pursuant to the Agreement or
pursuant to any other agreement between the parties by Issuer to Buyer and cash
would otherwise be payable or Shares or other property would otherwise be
deliverable hereunder or pursuant to the Agreement or pursuant to any other
agreement between the parties by Buyer to Issuer and the type of property
required to be paid or delivered by each such party on such date is the same,
then, on such date, each such party’s obligation to make such payment or
delivery will be automatically satisfied and discharged and, if the aggregate
amount that would otherwise have been payable or deliverable by one such party
exceeds the aggregate amount that would otherwise have been payable or
deliverable by the other such party, replaced by an obligation of the party by
whom the larger aggregate amount would have been payable or deliverable to pay
or deliver to the other party the excess of the larger aggregate amount over the
smaller aggregate amount.

(ii) In addition to and without limiting any rights of set-off that a party
hereto may have as a matter of law, pursuant to contract or otherwise, upon the
occurrence of an Early Termination Date, Buyer shall have the right to
terminate, liquidate and otherwise close out the Transaction and to set off any
obligation or right that Buyer or any affiliate of Buyer may have to or against
Issuer hereunder or under the Agreement against any right or obligation Buyer or
any of its affiliates may have against or to Issuer, including without
limitation any right to receive a payment pursuant to any provision of the
Agreement or hereunder. In the case of a set-off of any obligation to release,
deliver or pay assets against any right to receive assets of the same type, such
obligation and right shall be set off in kind. In the case of a set-off of any
obligation to release, deliver or pay assets against any right to receive assets
of any other type, the value of each of such obligation and such right shall be
determined by the Calculation Agent and the result of such set-off shall be that
the net obligor shall pay or deliver to the other party an amount of cash or
assets, at the net obligor’s option, with a value (determined, in the case of a
delivery of assets, by the Calculation Agent) equal to that of the net
obligation. In determining the value of any obligation to release or deliver
Shares or any right to receive Shares, the value at any time of such obligation
or right shall be determined by reference to the market value of the Shares at
such time, as determined by the Calculation Agent. If an obligation or right is
unascertained at the time of any such set-off, the Calculation Agent may in good
faith estimate the amount or value of such obligation or right, in which case
set-off will be effected in respect of that estimate, and the relevant party
shall account to the other party at the time such obligation or right is
ascertained.

(iii) Notwithstanding any provision of the Agreement (including without
limitation Section 6(f) thereof) and this Confirmation (including without
limitation this Section 8(f)) or any other agreement between the parties to the
contrary, (A) Issuer shall not net or set off its obligations under the
Transaction against its rights against Buyer under any other transaction or
instrument and (B) in the event of bankruptcy or liquidation of Issuer, neither
party shall have the

 

13



--------------------------------------------------------------------------------

LOGO [g51216g18m74.jpg]

 

right to set off any obligation that it may have to the other party under the
Transaction against any obligation such other party may have to it under the
Agreement, this Confirmation or any other agreement between the parties hereto,
by operation of law or otherwise. Buyer will give notice to Issuer of any
netting or set off effected under this provision.

(g) Effectiveness. If, prior to the Effective Date, Buyer reasonably determines
that it is advisable to cancel the Transaction because of concerns that Buyer’s
related hedging activities could be viewed as not complying with applicable
securities laws, rules or regulations, the Transaction shall be cancelled and
shall not become effective, and neither party shall have any obligation to the
other party in respect of the Transaction.

(h) Credit Support. Beginning March 15, 2015, Counterparty shall provide
collateral to Dealer (or, if requested by Counterparty, a third party collateral
agent reasonably acceptable to Dealer and on terms reasonably acceptable to
Dealer) in respect of Dealer’s Exposure hereunder on a weekly mark-to-market
basis to secure Counterparty’s obligations to pay cash hereunder, and on terms
commercially reasonably acceptable to Dealer. Eligible collateral shall include
cash and cash equivalents and the Calculation Agent shall make all
determinations of Exposure and collateral value. If on any valuation date
Dealer’s Exposure exceeds the value of the collateral provided by Counterparty,
Dealer shall demand by 11:00 am New York time on such valuation date, collateral
from Counterparty in an amount so that the total value of collateral provided by
Counterparty equals Dealer’s Exposure. If Counterparty fails to provide
collateral to Dealer as set forth above by the close of business on the Business
Day following the day Dealer demands such collateral, Dealer may designate an
Early Termination Date on any Business Day after such date for all or any
portion of the Transaction, whereupon a payment shall be made pursuant to
Section 6 of the Agreement under which Counterparty shall be the sole Affected
Party and the Transaction (or portion thereof) shall be the only Terminated
Transaction. If, on such valuation date, the value of the collateral provided by
Counterparty exceeds Dealer’s Exposure, Dealer shall return such excess to
Counterparty by close of business on the immediately succeeding Business Day.
“Exposure” means an amount equal to the VWAP Price minus the Strike Price
multiplied by the Number of Warrants outstanding.

(i) Amendment. If the Initial Purchasers party to the Purchase Agreement
exercise their right to purchase additional convertible debentures as set forth
therein, then, at the discretion of Issuer, Dealer and Issuer will either enter
into a new confirmation evidencing additional warrants to be issued by Issuer to
Dealer or amend this Confirmation to evidence such additional warrants (in each
case on pricing terms acceptable to Dealer and Issuer) (such additional
confirmation or amendment to this Confirmation to provide for the payment by
Dealer to Issuer of the additional premium related thereto in an amount to be
agreed between the parties).

(j) Lock Up. Prior to the first anniversary of the Trade Date, if the Initial
Purchasers party to the Purchase Agreement exercise their right to purchase
additional convertible debentures set forth therein and Issuer does not elect to
issue the maximum number of Additional Warrants (as defined below) as provided
in paragraph (i) above, Issuer shall not issue or enter into any warrant, a call
option, a variable forward or other derivative linked to the Shares
(collectively, “Warrants”), whether cash settled and/or physically settled
and/or net share settled, without a prior written consent of Dealer which shall
not be unreasonably withheld, unless such Warrants are issued (i) pursuant to
any present or future employee, director or consultant benefit plan or program
of Issuer or any hedging arrangements in respect thereof, (ii) to all Issuer’s
stockholders as a free distribution or a distribution for less than the fair
market value of such Warrants (as determined by the Calculation Agent), (iii) as
part of mandatorily convertible units in a bona fide capital raising transaction
unrelated to the convertible debentures sold pursuant to the Purchase Agreement,
or (iv) as part of a bona fide Share repurchase transaction unrelated to the
convertible debentures sold pursuant to the Purchase Agreement. “Additional
Warrants” shall equal to the product of (i) the Warrant Entitlement, (ii) the
initial conversion rate of the convertible debentures and (iii) the aggregate
principal amount of the additional convertible debentures purchased by the
Initial Purchasers divided by USD1,000.

(k) Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any funds to or from Counterparty, Dealer may designate any
of its affiliates to purchase, sell, receive or deliver such funds and otherwise
to perform Dealer obligations in respect of the Transaction and any such
designee may assume such obligations. Dealer shall be discharged of its
obligations to Counterparty to the extent of any such performance.

 

14



--------------------------------------------------------------------------------

LOGO [g51216g18m74.jpg]

 

(l) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Issuer and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Issuer relating to such tax treatment and tax structure.

(m) Counterparts. This Confirmation may be executed in several counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

(n) Waiver of Trial by Jury. EACH OF ISSUER AND DEALER HEREBY IRREVOCABLY WAIVES
(ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON BEHALF OF
ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION OR THE ACTIONS OF DEALER OR ITS AFFILIATES OR ISSUER
OR ITS AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

(o) Submission to Jurisdiction. Each party hereby irrevocably and
unconditionally submits for itself and its property in any legal action or
proceeding by the other party against it relating to the Transaction to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive jurisdiction of the Supreme Court of the State of New
York, sitting in New York County, the courts of the United States of America for
the Southern District of New York, and appellate courts from any thereof.

(p) Governing Law. THIS CONFIRMATION SHALL BE GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK (WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE).

 

15



--------------------------------------------------------------------------------

LOGO [g51216g18m74.jpg]

 

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to John Servidio, Facsimile No. 704-208-2869.

Dealer is regulated by the Financial Services Authority.

 

BANK OF AMERICA, N.A. By:   /s/ CHRISTOPHER A. HUTMAKER Name:   Christopher A.
Hutmaker Title:   Managing Director

Confirmed and Acknowledged as of the date first above written:

 

SUNPOWER CORPORATION By:   /s/ BRUCE LEDESMA Name:   Bruce Ledesma Title:  
General Counsel



--------------------------------------------------------------------------------

LOGO [g51216g18m74.jpg]

 

Annex A

For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.

 

Component Number

 

Number of Warrants

 

Expiration Date

1   65,098   June 15, 2015 2   65,098   June 16, 2015 3   65,098   June 17, 2015
4   65,098   June 18, 2015 5   65,098   June 19, 2015 6   65,098   June 22, 2015
7   65,098   June 23, 2015 8   65,098   June 24, 2015 9   65,098   June 25, 2015
10   65,098   June 26, 2015 11   65,098   June 29, 2015 12   65,098   June 30,
2015 13   65,098   July 1, 2015 14   65,098   July 2, 2015 15   65,098   July 6,
2015 16   65,098   July 7, 2015 17   65,098   July 8, 2015 18   65,098   July 9,
2015 19   65,098   July 10, 2015 20   65,098   July 13, 2015 21   65,098  
July 14, 2015 22   65,098   July 15, 2015 23   65,098   July 16, 2015 24  
65,098   July 17, 2015 25   65,098   July 20, 2015 26   65,098   July 21, 2015
27   65,098   July 22, 2015 28   65,098   July 23, 2015 29   65,098   July 24,
2015 30   65,110   July 27, 2015

 

2